VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions, except per share amounts) (Unaudited) Three Months Twelve Months Ended December 31 Ended December 31 2007 2006 2007 2006 OPERATING REVENUES: Gas utility $ 379.4 $ 383.9 $ 1,269.4 $ 1,232.5 Electric utility 126.3 97.8 487.9 422.2 Nonutility revenues 139.1 127.4 524.6 386.9 Total operating revenues 644.8 609.1 2,281.9 2,041.6 OPERATING EXPENSES: Cost of gas sold 255.2 264.1 847.2 841.5 Cost of fuel and purchased power 45.3 35.7 174.8 151.5 Cost of nonutility revenues 77.5 73.9 287.7 248.7 Other operating 122.5 98.9 456.9 341.8 Depreciation and amortization 45.1 44.8 184.8 172.3 Taxes other than income taxes 19.1 19.6 70.0 65.3 Total operating expenses 564.7 537.0 2,021.4 1,821.1 OPERATING INCOME 80.1 72.1 260.5 220.5 OTHER INCOME: Equity in earnings of unconsolidated affiliates 4.2 2.3 22.9 17.0 Other - net 13.7 1.8 36.8 (2.7 ) Total other income 17.9 4.1 59.7 14.3 INTEREST EXPENSE 26.9 25.7 101.0 95.6 INCOME BEFORE INCOME TAXES 71.1 50.5 219.2 139.2 INCOME TAXES 31.1 15.5 76.0 30.3 MINORITY INTEREST & PREFERRED DIVIDEND REQUIREMENT OF SUBSIDIARIES 0.1 0.1 0.1 0.1 NET INCOME $ 39.9 $ 34.9 $ 143.1 $ 108.8 AVERAGE COMMON SHARES OUTSTANDING 75.9 75.7 75.9 75.7 DILUTED COMMON SHARES OUTSTANDING 76.7 76.1 76.6 76.2 EARNINGS PER SHARE OF COMMON STOCK BASIC $ 0.53 $ 0.46 $ 1.89 $ 1.44 DILUTED $ 0.52 $ 0.46 $ 1.87 $ 1.43 VECTREN UTILITY HOLDINGS AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions) (Unaudited) Three Months Twelve Months Ended December 31Ended December 31 2007 2006 2007 2006 OPERATING REVENUES: Gas utility $ 379.4 $ 383.9 $ 1,269.4 $ 1,232.5 Electric utility 126.3 97.8 487.9 422.2 Other 0.4 0.4 1.7 1.8 Total operating revenues 506.1 482.1 1,759.0 1,656.5 OPERATING EXPENSES: Cost of gas sold 255.2 264.1 847.2 841.5 Cost of fuel and purchased power 45.3 35.7 174.8 151.5 Other operating 67.7 56.2 266.1 239.0 Depreciation and amortization 39.0 38.5 158.4 151.3 Taxes other than income taxes 18.5 19.3 68.1 64.2 Total operating expenses 425.7 413.8 1,514.6 1,447.5 OPERATING INCOME 80.4 68.3 244.4 209.0 OTHER INCOME - NET 3.2 2.8 9.4 7.6 INTEREST EXPENSE 21.8 20.1 80.6 77.5 INCOME BEFORE INCOME TAXES 61.8 51.0 173.2 139.1 INCOME TAXES 24.9 16.6 66.7 47.7 NET INCOME $ 36.9 $ 34.4 $ 106.5 $ 91.4 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED BALANCE SHEETS (Millions - Unaudited) December 31, December 31, 2007 2006 ASSETS Current Assets Cash & cash equivalents $ 20.6 $ 32.8 Accounts receivable - less reserves of $3.7 & $3.3, respectively 189.4 198.6 Accrued unbilled revenues 168.2 146.5 Inventories 160.9 163.5 Recoverable fuel & natural gas costs - 1.8 Prepayments & other current assets 160.5 172.7 Totalcurrent assets 699.6 715.9 Utility Plant Original cost 4,062.9 3,820.2 Less:accumulated depreciation & amortization 1,523.2 1,434.7 Net utility plant 2,539.7 2,385.5 Investments in unconsolidated affiliates 208.8 181.0 Other investments 77.0 74.5 Nonutility property - net 320.3 294.4 Goodwill - net 238.0 237.8 Regulatory assets 175.3 163.5 Other assets 37.7 39.0 TOTAL ASSETS $ 4,296.4 $ 4,091.6 LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 187.4 $ 180.0 Accounts payable to affiliated companies 83.7 89.9 Refundable fuel & natural gas costs 27.2 35.3 Accrued liabilities 171.8 147.2 Short-term borrowings 557.0 464.8 Current maturities of long-term debt 0.3 24.2 Long-term debt subject to tender - 20.0 Total current liabilities 1,027.4 961.4 Long-term Debt - Net of Current Maturities & Debt Subject to Tender 1,245.4 1,208.0 Deferred Income Taxes & Other Liabilities Deferred income taxes 318.1 260.7 Regulatory liabilities 307.2 291.1 Deferred credits & other liabilities 164.2 195.8 Total deferred credits & other liabilities 789.5 747.6 Minority Interest in Subsidiary 0.4 0.4 Common Shareholders' Equity Common stock (no par value) – issued & outstanding 76.5 and 76.1 shares, respectively 532.7 525.5 Retained earnings 688.5 643.6 Accumulated other comprehensive income 12.5 5.1 Total common shareholders' equity 1,233.7 1,174.2 TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ 4,296.4 $ 4,091.6 VECTREN CORPORATION AND SUBSIDIARYCOMPANIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions - Unaudited) Twelve Months Ended December 31 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 143.1 $ 108.8 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization 184.8 172.3 Deferred income taxes & investment tax credits 27.0 1.4 Equity in earnings of unconsolidated affiliates (22.9 ) (17.0 ) Provision for uncollectible accounts 16.6 15.3 Expense portion of pension & postretirement periodic benefit cost 9.8 10.7 Other non-cash charges - net 4.8 11.4 Changes in working capital accounts: Accounts receivable & accrued unbilled revenue (29.1 ) 108.9 Inventories 2.6 (17.6 ) Recoverable/refundable fuel & natural gas costs (6.3 ) 41.3 Prepayments & other current assets (3.7 ) (21.2 ) Accounts payable, including to affiliated companies 4.9 (71.6 ) Accrued liabilities 4.6 (23.2 ) Unconsolidated affiliate dividends 20.8 35.8 Changes in noncurrent assets (21.4 ) (25.8 ) Changes in noncurrent liabilities (37.5 ) (19.3 ) Net cash flows from operating activities 298.1 310.2 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from: Long-term debt 16.4 92.8 Stock option exercises 5.2 - Requirements for: Dividends on common stock (96.4 ) (93.1 ) Retirement of long-term debt (23.9 ) (124.4 ) Other financing activities (0.8 ) (0.6 ) Net change in short-term borrowings 92.2 164.9 Net cash flows from financing activities (7.3 ) 39.6 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from: Unconsolidated affiliate distributions 12.7 2.0 Other collections 38.0 3.4 Requirements for: Capital expenditures, excluding AFUDC equity (334.5 ) (281.4 ) Unconsolidated affiliate investments (17.5 ) (16.7 ) Other investments (1.7 ) (44.7 ) Net cash flows from investing activities (303.0 ) (337.4 ) Net change in cash & cash equivalents (12.2 ) 12.4 Cash & cash equivalents at beginning of period 32.8 20.4 Cash & cash equivalents at end of period $ 20.6 $ 32.8 VECTREN CORPORATION AND SUBSIDIARY COMPANIES HIGHLIGHTS (millions, except per share amounts) (Unaudited) Three Months Twelve Months Ended December 31Ended December 31 2007 2006 2007 2006 REPORTED EARNINGS: Utility Group $ 36.9 $ 34.4 $ 106.5 $ 91.4 Non-utility Group Energy Marketing and Services 6.7 1.9 22.3 14.9 Coal Mining (0.7 ) 0.7 2.0 5.0 Energy Infrastructure Services 2.8 1.4 9.4 4.6 Other Businesses 0.1 (1.2 ) 0.3 (1.1 ) Total Non-utility Operations 8.9 2.8 34.0 23.4 Corporate and Other (0.6 ) (0.7 ) (0.4 ) (0.7 ) Sub-Total Operations 45.2 36.5 140.1 114.1 Synfuels-related (5.3 ) (1.6 ) 3.0 (5.3 ) Vectren Consolidated $ 39.9 $ 34.9 $ 143.1 $ 108.8 VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED GAS DISTRIBUTION OPERATING STATISTICS (Unaudited) Three Months Twelve Months Ended December 31 Ended December 31 2007 2006 2007 2006 GAS OPERATING REVENUES (Millions): Residential $ 259.9 $ 258.4 $ 851.1 $ 813.6 Commercial 99.0 103.3 339.7 339.7 Industrial 18.0 20.0 65.5 67.1 Miscellaneous Revenue 2.5 2.2 13.1 12.1 $ 379.4 $ 383.9 $ 1,269.4 $ 1,232.5 GAS MARGIN (Millions): Residential $ 81.7 $ 78.5 $ 272.1 $ 250.4 Commercial 25.6 25.2 85.0 79.8 Industrial 13.4 13.8 48.3 48.0 Miscellaneous 3.5 2.3 16.8 12.8 $ 124.2 $ 119.8 $ 422.2 $ 391.0 GAS SOLD & TRANSPORTED (MMDth): Residential 23.3 23.7 75.0 67.2 Commercial 10.0 10.3 33.4 30.5 Industrial 23.7 23.7 86.2 84.9 57.0 57.7 194.6 182.6 AVERAGE GAS CUSTOMERS Residential 904,922 903,712 901,173 895,700 Commercial 84,263 84,067 83,934 83,938 Industrial 1,609 1,618 1,610 1,638 990,794 989,397 986,717 981,276 YTD WEATHERAS A PERCENT OF NORMAL: Heating Degree Days (Ohio) 91 % 93 % 94 % 89 % VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED ELECTRIC OPERATING STATISTICS (Unaudited) Three Months Twelve Months Ended December 31Ended December 31 2007 2006 2007 2006 ELECTRIC OPERATING REVENUES (Millions): Residential $ 36.0 $ 28.9 $ 159.2 $ 130.6 Commercial 29.3 23.9 113.3 96.1 Industrial 34.5 31.2 139.5 128.2 Municipals 7.9 6.0 28.0 26.0 Miscellaneous Revenue 2.5 2.4 8.1 11.5 Total Retail 110.2 92.4 448.1 392.4 Net Wholesale Revenues 16.1 5.4 39.8 29.8 $ 126.3 $ 97.8 $ 487.9 $ 422.2 ELECTRIC MARGIN (Millions): Residential $ 26.8 $ 21.1 $ 117.5 $ 96.8 Commercial 20.0 16.2 77.2 66.1 Industrial 18.6 16.8 75.0 70.2 Municipals 4.7 2.7 14.0 12.8 Miscellaneous 2.4 2.4 7.8 11.2 Total Retail 72.5 59.2 291.5 257.1 Net Wholesale Margin 8.5 2.9 21.6 13.6 $ 81.0 $ 62.1 $ 313.1 $ 270.7 ELECTRICITY SOLD (GWh): Residential 340.2 321.5 1,630.5 1,468.8 Commercial 345.0 315.8 1,412.4 1,320.9 Industrial 596.1 586.5 2,538.5 2,570.4 Municipals 146.8 144.0 616.2 624.3 Miscellaneous Sales 4.8 5.7 18.9 20.1 Total Retail 1,432.9 1,373.5 6,216.5 6,004.5 Wholesale 377.2 135.2 921.3 898.3 1,810.1 1,508.7 7,137.8 6,902.8 AVERAGE ELECTRIC CUSTOMERS Residential 122,412 121,672 122,162 121,179 Commercial 18,465 18,429 18,474 18,378 Industrial 107 108 109 108 All Others 38 36 37 36 141,022 140,245 140,782 139,701 YTD WEATHERAS A PERCENT OF NORMAL: Cooling Degree Days (Indiana) 133 % 95 % Heating Degree Days (Indiana) 89 % 94 % 90 % 88 %
